904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Edward HALL, Plaintiff-Appellant,v.Edward W. MURRAY;  Thomas R. Israel;  R.A. Lipsner;  W.P.Rogers;  Rufus Fleming;  Larry Jarvis;  Billy Reed;  R.Mayfield;  Edward C. Morris;  Jerry W. Armentrout;  D.A.Braxton;  Sergeant Pettry;  R.D. Boyers;  Sergeant Brackman;R.L. Boyers;  N. Ocheltree;  R. Day;  R. Humphries;  L.Taylor;  Sergeant Massie;  R. Holloway;  CorrectionalOfficer Sour;  Sergeant Harden;  S. Sprouse;  G.G. Thompson;Correctional Officer McCutcheon;  Sergeant Pullen;Correctional Officer Malsolm;  Lieutenant Childers,Defendants-Appellees.
No. 89-7602.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 23, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (C/A Nos. 87-8-H;  87-34-H;  87-69-H;  87-151-H).
Carl Edward Hall, appellant pro se.
Eric Karl Gould Fiske, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Carl Edward Hall appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hall v. Murray, C/A Nos. 87-8-H;  87-34-H;  87-69-H;  87-151-H (W.D.Va. Apr. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED